

Exhibit 10.2




 


COLLATERAL AGREEMENT
 
made by
 
M/I HOMES, INC.,
 
and certain of its Subsidiaries
 
 
in favor of
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Collateral Agent
 
Dated as of January 15, 2009
 


 


 






 
 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page


Section 1.
DEFINED TERMS 
2

 
 
1.1
Definitions 
2

 
 
1.2
Other Definitional Provisions 
4

 
Section 2.
GRANT OF SECURITY INTEREST 
4

 
Section 3.
REPRESENTATIONS AND WARRANTIES 
5

 
 
3.1
Title; No Other Liens 
5

 
 
3.2
Perfected First Priority Liens 
6

 
 
3.3
Jurisdiction of Organization:  Chief Executive Office 
6

 
 
3.4
Farm Products 
6

 
 
3.5
Investment Property 
6

 
 
3.6
Intellectual Property 
6

 
Section 4.
COVENANTS 
6

 
 
4.1
Maintenance of Insurance 
7

 
 
4.2
Payment of Obligations 
7

 
 
4.3
Maintenance of Perfected Security Interest; Further Documentation 
7

 
 
4.4
Changes in Name, etc 
7

 
 
4.5
Notices 
7

 
 
4.6
Receivables 
8

 
 
4.7
Intellectual Property 
8

 
Section 5.
INVESTING AMOUNTS IN THE CASH ACCOUNTS 
8

 
 
5.1
Investments 
8

 
 
5.2
Liability 
9

 
Section 6.
REMEDIAL PROVISIONS 
9

 
 
6.1
Certain Matters Relating to Receivables 
9

 
 
6.2
Communications with Obligors; Grantors Remain Liable 
9

 
 
6.3
Proceeds to be Turned Over To Collateral Agent 
10

 
 
6.4
Application of Proceeds 
10

 
 
6.5
Code and Other Remedies 
10

 
 
6.6
Subordination 
11

 
 
6.7
Deficiency 
11

 
Section 7.
COLLATERAL AGENT 
11

 
 
7.1
Collateral Agent’s Appointment as Attorney-in-Fact. etc 
11

 
-i-
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page


 
7.2
Duty of Collateral Agent 
13

 
 
7.3
Execution of Financing Statements 
13

 
 
7.4
Authority of Collateral Agent 
13

 
Section 8.
MISCELLANEOUS 
13

 
 
8.1
Amendments in Writing 
14

 
 
8.2
Notices 
14

 
 
8.3
No Waiver by Course of Conduct; Cumulative Remedies 
14

 
 
8.4
Payment of Expenses and Taxes 
14

 
 
8.5
Successors and Assigns 
14

 
 
8.6
Counterparts 
14

 
 
8.7
Severability 
14

 
 
8.8
Section Headings 
15

 
 
8.9
Integration 
15

 
 
8.10
Governing Law 
15

 
 
8.11
Submission to Jurisdiction 
15

 
 
8.12
Acknowledgements 
15

 
 
8.13
Additional Grantors 
15

 
 
8.14
Releases 
15

 
 
8.15
WAIVER OF JURY TRIAL 
16

 





 
-ii-
 

 
 
 

--------------------------------------------------------------------------------

 


COLLATERAL AGREEMENT
 
COLLATERAL AGREEMENT, dated as of January 15, 2009, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of PNC Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”), for
JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and the lenders (the
“Lenders”) from time to time parties to the Second Amended and Restated Credit
Agreement dated as of October 6, 2006 (as amended by a First Amendment to Second
Amended and Restated Credit Agreement dated as of August 28, 2007, a Second
Amendment to Second Amended and Restated Credit Agreement dated as of March 27,
2008, a Third Amendment (as defined below) and as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among M/I
Homes, Inc., an Ohio corporation (“Borrower”), the Lenders and JPMorgan Chase
Bank, N.A. as Agent (“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, Borrower is a member of an affiliated group of companies that includes
each other Grantor,
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
 
WHEREAS, Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement;
 
WHEREAS, pursuant to the Third Amendment to Second Amended and Restated Credit
Agreement dated as of January 15, 2009 (the “Third Amendment”), to and under the
Credit Agreement, Borrower and the other Grantors have agreed to enter into this
Agreement in order to grant a valid, binding, enforceable and perfected security
interest in, and Lien on, certain of its assets, for the ratable benefit of the
Secured Parties; and
 
WHEREAS, pursuant to Section 10(c) of the Third Amendment, it is required that
the Grantors shall, have executed and delivered this Agreement to Collateral
Agent for the ratable benefit of the Secured Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce Agent and the
Lenders to enter into the Third Amendment and to induce the Lenders to make
their respective extensions of credit to Borrower under the Credit Agreement,
each Grantor hereby agrees with Collateral Agent, for the ratable benefit of the
Secured Parties, as follows:
 
SECTION 1.                                DEFINED TERMS
 
1.1           Definitions.  (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC:  Account, Chattel Paper, Commercial Tort Claims,
 

--------------------------------------------------------------------------------


Document, Equipment, Farm Products, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Property, Letter-of-Credit Right and
Supporting Obligation.   
 
(b)           The following terms shall have the following meanings:
 
“Agreement”:  this Collateral Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Borrower Obligations”:  “Obligations” as defined in the Credit Agreement and
shall in any event include interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Facility L/C, or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to Collateral Agent, Agent or to the Lenders
that are required to be paid by Borrower pursuant to the terms of any of the
foregoing agreements).
 
“Cash Account”:  collectively, each of Borrower’s Deposit Accounts and
securities accounts (as defined in the New York UCC) identified on Schedule 5
and any subaccount, substitute or successor account that is identified in
writing as a substitute or successor account.  The Cash Account is comprised of
the Secured Borrowing Base Account.
 
“Cash Collateral”:  the collective reference to:
 
(a)           all cash, instruments, securities and funds deposited from time to
time in the Cash Account;
 
(b)           all investments of funds in the Cash Account and all instruments
and securities evidencing such investments; and
 
(c)           all interest, dividends, cash, instruments, securities and other
property received in respect of, or as proceeds of, or in substitution or
exchange for, any of the foregoing.
 
“Collateral”:  as defined in Section 2.
 
“Collateral Account”:  any collateral account established by Collateral Agent as
provided in Section 6.1 or 6.3.
 
“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.
 
“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.




 
2 

--------------------------------------------------------------------------------

 


“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor or any other Guarantor which may arise under or in
connection with the Guaranty Agreement or any other Loan Document, to which such
Guarantor or any other Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Agent, Collateral Agent or to the Lenders that are required to
be paid by such Guarantor or any other Guarantor pursuant to the terms of the
Guaranty Agreement or any other Loan Document).
 
“Guarantors”:  the collective reference to each Grantor other than Borrower.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
 
“Issuers”:  the collective reference to each issuer of any Investment Property.
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Obligations”:  (i) in the case of Borrower, Borrower Obligations, and (ii) in
the case of each Guarantor, its Guarantor Obligations.
 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
 
“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof; and (iii) all rights to obtain any reissues or
extensions of the foregoing.
 
 Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance.  “Receivable”
includes any Account.
 
“Secured Parties”:  the collective reference to the Agent, Collateral Agent, the
Lenders and any other parties to which Borrower Obligations or Guarantor
Obligations, as applicable, are owed.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.
 


 
3
 

--------------------------------------------------------------------------------

 


“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (ii) the right to obtain all renewals thereof.
 
1.2           Other Definitional Provisions.  i) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
SECTION 2.      GRANT OF SECURITY INTEREST
 
Each Grantor hereby grants to Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
 
(a)           all Accounts;
 
(b)           all Cash Collateral;
 
(c)           all Chattel Paper;
 
(d)           the Cash Account;
 
(e)           all Commercial Tort Claims;
 
(f)           all Documents;
 
(g)           all Equipment;
 
(h)           all Fixtures;
 
(i)           all General Intangibles;
 
(j)           all Goods;
 
(k)           all Instruments;
 
(l)           all Intellectual Property;
 
4

--------------------------------------------------------------------------------


(m)           all Inventory;
 
(n)           all Investment Property;
 
(o)           all Letter-of-Credit Rights;
 
(p)           to the extent not otherwise described above, all rights to receipt
of federal income tax refunds for the 2008 fiscal year of Borrower
(collectively, “Tax Refunds”) and all other personal property (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);
 
(q)           all books and records pertaining to the Collateral; and
 
(r)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in, and the term Collateral shall not include, (i) any property now
owned or hereafter acquired by any Grantor to the extent that such grant of a
security interest is prohibited by any requirements of law of a governmental
authority, requires a consent not obtained of any governmental authority
pursuant to such requirement of law or is prohibited by, or constitutes a breach
or default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
(including, without limitation, an Aircraft Security Agreement dated as of April
4, 2008 between Wachovia Financial Services, Inc. and M/I Properties LLC) to
which such property or such Grantor is subject or evidencing or giving rise to
such property or, in the case of any Investment Property, any applicable
shareholder or similar agreement, except to the extent that such requirement of
law or the term in such contract, license, agreement, instrument or other
document (other than (1) any such contract, license, agreement instrument or
document evidencing Indebtedness, guarantee obligations or similar financing
arrangements of any Grantor or (2) any shareholder, joint-venture or similar
agreement, in each case to the extent permitted under the Credit Agreement)
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law (ii) any intent-to-use trademark
application to the extent and for so long as creation by a Grantor of a security
interest therein would result in the loss by such Grantor of any material rights
therein and (iii) any property now owned or hereafter acquired of any Grantor
subject to a Lien or security interest in favor of any third party on the date
hereof permitted under the Credit Agreement and any replacement Lien or security
interest with respect to such property permitted under the Credit Agreement.
 
SECTION 3.        REPRESENTATIONS AND WARRANTIES
 
To induce Agent and the Lenders to enter into the Third Amendment and to induce
the Lenders to make their respective extensions of credit to Borrower under the
Credit Agreement, each Grantor hereby represents and warrants to the Agent,
Collateral Agent and each Lender that:
 
3.1           Title; No Other Liens.  Except for the security interest granted
to Collateral Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others.  No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of
Collateral Agent, for the ratable benefit of the Secured Parties, pursuant to
this Agreement or as are permitted by the Credit Agreement.
 
5

--------------------------------------------------------------------------------


3.2           Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to Collateral Agent in
completed and duly executed form) will constitute valid perfected (to the extent
such security interest can be perfected by such filings or actions) security
interests in all of the Collateral in favor of Collateral Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except, in the case of Collateral other than the
Cash Collateral, for Liens permitted by the Credit Agreement.
 
3.3           Jurisdiction of Organization:  Chief Executive Office.  On the
date hereof, such Grantor’s jurisdiction of organization, identification number
from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be, are specified on Schedule 3.  Such Grantor has
furnished to Collateral Agent a certified charter, certificate of incorporation
or other organization document and good standing certificate as of a date which
is recent to the date hereof.
 
3.4           Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
 
3.5           Investment Property.  Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property pledged
by it hereunder, free of any and all Liens or options in favor of or claims of,
any other Person, except the security interest created by this Agreement and the
Liens permitted by the Credit Agreement.
 
3.6           Intellectual Property.  ii) On the date hereof, all Intellectual
Property material to such Grantor’s business is valid, subsisting, unexpired and
enforceable, has not been abandoned and does not infringe the intellectual
property rights of any other Person.
 
(b)           No holding, decision or judgment has been rendered by any
governmental authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have, in any one case or in the aggregate, a
materially adversely affect on the financial condition, operations, properties,
or business of Borrower or any Guarantor or any Subsidiary of Borrower or the
ability of Borrower or any Guarantor to perform its obligations under the Loan
Documents to which it is a party.
 
(c)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property material to such Grantor’s business or
such Grantor’s ownership interest therein, or (ii) which, if adversely
determined, would have a material adverse effect on the value of any
Intellectual Property material to such Grantor’s business.
 
SECTION 4.       COVENANTS
 
Each Grantor covenants and agrees with the Agent, Collateral Agent and the
Lenders that, from and after the date of this Agreement until the Maturity Date
and the payment in full of all outstanding Obligations (or, with respect to
outstanding Facility L/Cs, cash collateralization or other arrangements
reasonably satisfactory to Issuers of and Agent):


6
 

--------------------------------------------------------------------------------

 
               4.1         Maintenance of Insurance.  iii) Such Grantor will
maintain, with financially sound and reputable companies, insurance policies
insuring the Inventory and Equipment against loss by fire, explosion, theft and
such other casualties as required by the Credit Agreement.
 
(b)           Borrower shall deliver to Collateral Agent evidence with respect
to such insurance as Collateral Agent may from time to time reasonably request
in writing.
 
4.2           Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto (to the extent required by GAAP) have been provided on
the books of such Grantor and such proceedings could not reasonably be expected
to result in the sale, forfeiture or loss of any material portion of the
Collateral or any interest therein.
 
4.3           Maintenance of Perfected Security Interest; Further
Documentation.  iv) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest to the extent required by this
Agreement having at least the priority described in Section 3.2 and shall defend
such security interest against the claims and demands of all Persons whomsoever
other than, in the case of Collateral other than the Cash Collateral, any holder
of Liens permitted by the Credit Agreement, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.
 
(b)           At any time and from time to time, upon the written request of
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (i) filing any financing or continuation statements under
the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, (ii) in the
case of the Cash Account and any other relevant Collateral, taking any actions
necessary to enable Collateral Agent to obtain “control” (within the meaning of
the applicable Uniform Commercial Code) with respect thereto, (iii) in the case
of Investment Property comprised of certificated securities and any other
relevant Collateral (other than Goods, Instruments and Chattel Paper received
held in the ordinary course of business), delivering such certificates together
with such stock powers and other writings as shall be necessary or appropriate
to perfect the security interest of Collateral by delivery or possession and
(iv) promptly notify the Collateral Agent in a writing identifying with
reasonable specificity any commercial tort claim that becomes Collateral
hereunder.
 
(c)           Concurrently, with the filing of the Borrower’s 2008 Federal tax
return claiming a Tax Refund, the Borrower will submit a Form 8302 to the United
States Internal Revenue Service directing that all amounts refunded to the
Borrower be paid directly into the Secured Borrowing Base Account.
 
4.4           Changes in Name, etc.  Such Grantor will not, except upon prior
written notice to Collateral Agent and delivery to Collateral Agent of all
additional executed financing statements and other documents reasonably
requested by Collateral Agent to maintain the validity, perfection and priority
of the security interests provided for herein, (i) change its jurisdiction of
organization or (ii) change its name.
7

--------------------------------------------------------------------------------


4.5           Notices.  Such Grantor will advise Agent promptly, in reasonable
detail, of:  
 
(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of Collateral Agent to exercise any of its remedies
hereunder; and
 
(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
 
4.6           Intentionally Omitted.
 
4.7           Intellectual Property.  v) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable requirements of law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless Collateral Agent, for the ratable benefit of the Secured
Parties, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (v) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
 
(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
 
(c)           Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise
impaired.  Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of the Copyrights may fall into the public domain.
 
(d)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
 
(e)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.
 
(f)           In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.
 
SECTION 5.       INVESTING AMOUNTS IN THE CASH ACCOUNT
8

--------------------------------------------------------------------------------

 
    5.1     Investments.  To the extent that the security interest of Collateral
Agent is the Cash Account is perfected by control pursuant to an agreement
restricting Borrower’s access thereto, if requested by Borrower, Collateral
Agent will, from time to time, invest amounts on deposit in the Cash Account in
investments listed on Schedule 4.  All investments shall be made in the name of
Collateral Agent or a nominee of Collateral Agent and in a manner that preserves
Borrower’s ownership of, and Collateral Agent’s perfected first priority Lien
on, such investments.  All income received from such investments shall accrue
for the benefit of Borrower (subject to application of Cash Collateral in
accordance with the terms of this Agreement) and shall be credited to the Cash
Account.  Collateral Agent will only make investments in which it can obtain a
first-priority, perfected security interest, and Borrower hereby agrees to
execute promptly any documents which Collateral Agent or Agent may require
Borrower to execute any documents to implement or effectuate the provisions of
this Agreement.
 
5.2           Liability.  Collateral Agent shall have no responsibility to
Borrower for any loss or liability arising in respect of the investments of the
Cash Collateral (including, without limitation, as a result of the liquidation
of any thereof before maturity), except to the extent that such loss or
liability is found to be based on Collateral Agent’s gross negligence or willful
misconduct as determined by a final and nonappealable decision of a court of
competent jurisdiction.
 
SECTION 6.      REMEDIAL PROVISIONS
 
6.1           Certain Matters Relating to Receivables.  vi) At any time during
the continuance of an Event of Default, Collateral Agent shall have the right to
make test verifications of the Receivables in any manner and through any medium
that it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as Collateral Agent may require in connection with
such test verifications.
 
(b)           Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables but Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default.  If requested in writing by Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
of Receivables, when collected by any Grantor, (i) shall be forthwith (and, in
any event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Collateral Agent if required, in a
Collateral Account maintained under the sole dominion and control of Collateral
Agent, subject to withdrawal by Collateral Agent for the account of the Lenders
only as provided in Section 6.4, and (ii) until so turned over, shall be held by
such Grantor in trust for Collateral Agent and the Lenders, segregated from
other funds of such Grantor.
 
(c)           At Collateral Agent’s written request at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables
that are Collateral, including, without limitation, all original orders,
invoices and shipping receipts.
 
6.2           Communications with Obligors; Grantors Remain Liable.  vii)
Collateral Agent in its own name or in the name of others may after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables that are Collateral to verify with them to
Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables.
 
       (b)    Upon the written request of Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that are Collateral that the Receivables have
been assigned to Collateral Agent for the ratable benefit of the Secured Parties
and that payments in respect thereof shall be made directly to Collateral Agent.
 
9

--------------------------------------------------------------------------------


(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables that are Collateral to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving
rise thereto.  Neither the Agent, Collateral Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Agent, Collateral Agent or any Lender of any payment relating thereto, nor shall
the Agent, Collateral Agent or any Lender be obligated in any manner to perform
any of the obligations of any Grantor under or pursuant to any Receivable (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
 
6.3          Proceeds to be Turned Over To Collateral Agent.  In addition to the
rights of the Agent, Collateral Agent and the Lenders specified in Section 6.1
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, upon written request from Collateral Agent, all Proceeds received
by any Grantor consisting of cash, checks and other near-cash items shall be
held by such Grantor in trust for the Agent, Collateral Agent and the Lenders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to Collateral Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to Collateral Agent, if
requested).  All Proceeds received by Collateral Agent hereunder shall be held
by Collateral Agent in a Collateral Account maintained under its sole dominion
and control.  All such Proceeds while held by Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Agent, Collateral Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.4.
 
6.4          Additional Rights of Collateral Agent.  If an Event of Default
shall occur and be continuing, the Collateral Agent may take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral, exercise the Debtor’s right to bill and receive payment for
completed work, prepare the Collateral for sale and, generally, to exercise any
and all rights afforded to a secured party under the Uniform Commercial Code or
other applicable law.
 
6.5         Application of Proceeds.  At such intervals as may be agreed upon by
Borrower and Collateral Agent, or, if an Event of Default shall have occurred
and be continuing, at any time at Collateral Agent’s election, Collateral Agent
shall pay over to Agent, and, in accordance with the Credit Agreement, Agent may
apply, all or any part of the Cash Collateral or the Proceeds constituting
Collateral, whether or not held in the Cash Account or any other Collateral
Account, and any proceeds of the Guarantees, in payment of the Obligations in
the following order:
 
First, to pay incurred and unpaid reasonable fees and expenses of Collateral
Agent and Agent under the Loan Documents;
 
Second, to Agent, for application by it towards payment and cash
collateralization of amounts then due and owing and remaining unpaid in respect
of the

 
10
 
 

--------------------------------------------------------------------------------

 


Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
 
Third, to Collateral Agent, for application by it towards prepayment of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then held by the Secured Parties; and
 
Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to Borrower or to whomsoever may be lawfully
entitled to receive the same.
 
6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, Collateral Agent, on behalf of Agent and the Lenders, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law.  Without limiting the generality
of the foregoing, Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Agent, Collateral Agent or any
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  The Agent, Collateral Agent or any
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and
released.  Each Grantor further agrees, at Collateral Agent’s request, to
assemble the Collateral and make it available to Collateral Agent at places
which Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Agent, Collateral Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as provided by Section 6.5, and only after such application and after the
payment by Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need Collateral Agent account for the surplus, if any, to any Grantor.  To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against Agent, Collateral Agent or any Lender arising out
of the exercise by them of any rights hereunder.  If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
 
6.7          Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by Collateral Agent, all Indebtedness owing by it to Borrower or any
Subsidiary of Borrower shall be fully subordinated to the indefeasible payment
in full in cash of such Grantor’s Obligations.
 
6.8         Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Agent, Collateral Agent or any Lender to collect such deficiency.
 
11

--------------------------------------------------------------------------------


SECTION 7.   COLLATERAL AGENT
 
7.1           Collateral Agent’s Appointment as Attorney-in-Fact. etc.  viii)
Each Grantor hereby irrevocably constitutes and appoints Collateral Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name for
the purpose of carrying out the terms of this Agreement, so long as an Event of
Default has occurred and is continuing, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives Collateral Agent the
power and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;
 
(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
Collateral Agent may request to evidence the Agent’s, Collateral Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;
 
(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
(iv)           execute, in connection with any sale provided for in Section 6.5,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
 
(v)           (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Collateral Agent or as Collateral Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as Collateral
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Collateral Agent were the absolute
owner
 
12

--------------------------------------------------------------------------------


 
thereof for all purposes, and do, at Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Agent’s, Collateral Agent’s and the Lenders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
 
(c)           The expenses of Collateral Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to
Collateral Agent on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
7.2           Duty of Collateral Agent.  Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as Collateral Agent deals with similar
property for its own account.  Neither Agent, Collateral Agent, any Lender nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part
thereof.  The powers conferred on the Agent, Collateral Agent and the Lenders
hereunder are solely to protect the Agent’s, Collateral Agent’s and the Lenders’
interests in the Collateral and shall not impose any duty upon the Agent,
Collateral Agent or any Lender to exercise any such powers.  Agent, Collateral
Agent and the Lenders shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
 
7.3           Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as Collateral Agent determines appropriate to perfect the security of
Collateral Agent under this Agreement.  Each Grantor authorizes Collateral Agent
to use the collateral description “all personal property” in any such financing
statements.  Each Grantor hereby ratifies and authorizes the filing by
Collateral Agent of any financing statement with respect to the Collateral made
prior to the date hereof.
 
7.4           Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of Collateral Agent under this Agreement with
respect to any action taken by Collateral Agent or the exercise or non-exercise
by Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Agent, Collateral Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Agent,
Collateral Agent and the Grantors, the Agent and Collateral Agent shall be
conclusively presumed to be acting as agent for the Lenders with full, and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
13

--------------------------------------------------------------------------------


SECTION 8.   MISCELLANEOUS
 
8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with subsection 11.1 of the Credit Agreement.
 
8.2           Notices.  All notices, requests and demands to or upon Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
subsection 11.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Grantor other than Borrower shall be addressed to such
Grantor at its notice address set forth on Schedule 1.
 
8.3           No Waiver by Course of Conduct; Cumulative Remedies.  No failure
to exercise and no delay in exercising, on the part of the Agent, Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
are not exclusive of any rights, remedies, powers and privileges provided by
law.
 
8.4           Payment of Expenses and Taxes.  Each Grantor agrees:
 
(a)           to pay or reimburse Collateral Agent and Agent for all their
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement, any Loan Documents to which such Grantor is a party and any
other documents prepared in connection herewith, and the consummation of the
transactions contemplated hereby and thereby, including without limitation the
reasonable fees and disbursements of counsel to Collateral Agent and Agent;
 
(b)           to pay or reimburse Agent, Collateral Agent and each Lender for
all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the and any such other
documents, including without limitation the reasonable fees and disbursements of
counsel to Agent, Collateral Agent and each Lender; and
 
(c)           to pay, and to save Agent, Collateral Agent and the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
 
The agreements in this Section 8.4 shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.
 
8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Agent, Collateral Agent and the Lenders and their successors and assigns;
provided that except as permitted by the Credit Agreement, no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of Collateral Agent.
 
8.6           Intentionally Omitted.
 
8.7    Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement shall become effective upon the receipt by Collateral
Agent of executed counterparts of this Agreement by each of the parties hereto.
14

--------------------------------------------------------------------------------


8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.9           Section Headings.  The headings of the Sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.
 
8.10           Integration.  This Agreement and the other Loan Documents contain
the entire agreement between the parties relating to the subject matter hereof
and supersede all oral statements and prior writings with respect thereto.
 
8.11           Governing Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with the internal laws of the State of New York but
giving effect to federal laws applicable to national banks.
 
8.12           Submission to Jurisdiction.  Each Grantor hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York, New
York for purposes of all legal proceedings which may arise hereunder or under
any other Loan Document to which it is a party.  Each Grantor irrevocably waives
to the fullest extent permitted by law, any objection which it may have or
hereafter have to the laying of the venue of any such proceeding brought in such
a court, and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.  Each Grantor consents to process being served
in any such proceeding by the mailing of a copy thereof by registered or
certified mail, postage prepaid, to its address specified in subsection 8.2
hereof or in any other manner permitted by law.
 
8.13           Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)           the relationship between Grantors and Lenders, Agent and
Collateral Agent shall be solely that of borrower and lender. Neither Agent,
Collateral Agent nor any Lender shall have any fiduciary responsibilities to any
Grantor. Neither Agent, Collateral Agent nor any Lender undertakes any
responsibility to any Grantor to review or inform any Grantor of any matter in
connection with any phase of a Grantor’s business or operations;
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Grantors and the Lenders; and
 
(d)           the waivers and agreements of each Guarantor contained in the
Guaranty Agreement in respect of Guaranteed Obligations as defined therein are
incorporated herein by reference as thought set forth at length in respect of
Guarantor Obligations.


 
15
 
 

--------------------------------------------------------------------------------

 
                8.14          Additional Grantors.  Each Subsidiary of Borrower
(other than M/I Financial Corp. and M/I Title Agency Ltd.) that is required to
become a Guarantor pursuant to subsection 6.14 or 6.15 of the Credit Agreement
shall also become a Grantor for all purposes of this Agreement upon execution
and delivery by such Subsidiary of an Assumption Agreement in the form of Annex
1 hereto.
 
8.15           Releases.  The Borrower may request in writing that Collateral
Agent release its Lien on all or a portion of the Collateral in accordance with
the terms and provisions of the Credit Agreerment.
 
8.16           WAIVER OF JURY TRIAL.  EACH GRANTOR, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THE AGREEMENT OR ANY RELATED INSTRUMENT
OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
ANY OF THEM.  NO GRANTOR SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR
OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY
OF AGENT, ANY GRANTOR EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM.  THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDERS TO PROVIDE THE
COMMITMENT PURSUANT TO THE CREDIT AGREEMENT.
 


 
16
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.
 
 
M/I HOMES, INC., an Ohio corporation
 


By:                                                                                
Name:                Phillip G. Creek
Title:                  Executive Vice President and Chief Financial
           Officer




NORTHEAST OFFICE VENTURE, LIMITED
LIABILITY COMPANY, a Delaware limited liability
company
By:  M/I Homes, Inc., its sole member
 


By:                                                                               
Name:                Phillip G. Creek
Title:                  Executive Vice President and Chief Financial
                           Officer
 


M/I HOMES SERVICE, LLC, an Ohio limited liability company
By M/I Homes, Inc., its sole member
 
 
                                By:                                                                               
                        Name:                Phillip G. Creek
                    Title:                  Executive Vice President and Chief
Financial 
                                           Officer





MHO, LLC, a Florida limited liability company
 


By:                                                                                
Name:                 J. Thomas Mason
Title:                   President and Assistant Secretary
 

--------------------------------------------------------------------------------




MHO HOLDINGS, LLC, a Florida limited liability company
 


By:                                                                            
Name:                J. Thomas Mason
Title:                  Executive Vice President, General
           Counsel and Secretary






M/I PROPERTIES LLC, an Ohio limited liability company
By:  M/I Homes, Inc., its sole member
 
 
                                By:                                                                               
                        Name:                Phillip G. Creek
                                        Title:                  Executive Vice
President and Chief Financial
                                           Officer





M/I HOMES OF FLORIDA, LLC, a Florida limited liability company
By:  M/I Homes, Inc., its sole member


By:                                                                                
Name:                Phillip G. Creek
Title:          Executive Vice President and Chief Financial
           Officer





M/I HOMES OF ORLANDO, LLC, a Florida limited liability company
 


By:                                                                                
Name:                Phillip G. Creek
Title:          Executive Vice President and Chief Financial
           Officer





M/I HOMES OF TAMPA, LLC, a Florida limited liability company
 


By:                                                                                
Name:               Phillip G. Creek
Title:         Executive Vice President and Chief Financial
          Officer








2
 
 

--------------------------------------------------------------------------------

 



M/I HOMES OF WEST PALM BEACH, LLC, a Florida
limited liability company
 


By:                                                                                
Name:               Phillip G. Creek
Title:         Executive Vice President and Chief Financial
          Officer





K-TAMPA, LLC, a Florida limited liability company,
by M/I Homes of Tampa, LLC, its manager
 


By:                                                                                 
Name:               Phillip G. Creek
Title:         Executive Vice President and Chief Financial
          Officer





M/I HOMES OF DC, LLC, a Delaware limited liability company
 


By:                                                                                
Name:               Phillip G. Creek
Title:         Executive Vice President and Chief Financial
          Officer





M/I HOMES OF CHARLOTTE, LLC, a Delaware
limited liability company
 


By:                                                                                 
Name:               Phillip G. Creek
Title:         Executive Vice President and Chief Financial
                  Officer





M/I HOMES OF RALEIGH, LLC, a Delaware
limited liability company
 


By:                                                                                
Name:              Phillip G. Creek
Title:        Executive Vice President and Chief Financial
         Officer
 



3
 
 

--------------------------------------------------------------------------------

 


THE FIELDS AT PERRY HALL, L.L.C., a Maryland
limited liability company
 


By:                                                                                    
Name:              Phillip G. Creek
Title:                Senior Vice President, Chief Financial Officer
                         and Assistant Secretary




WILSON FARM, L.L.C., a Maryland limited liability company




By:                                                                                
Name:             Phillip G. Creek
Title:               Senior Vice President, Chief Financial Officer
                        and Assistant Secretary





M/I HOMES OF CENTRAL OHIO, LLC, an Ohio
limited liability company
 


By:                                                                                
Name:            Phillip G. Creek
Title:      Executive Vice President and Cheif Financial
               Officer





M/I HOMES OF CINCINNATI, LLC, an Ohio limited
liability company




By:                                                                                
Name:            Phillip G. Creek
Title:      Executive Vice President and Cheif Financial
               Officer




 


 
4
 

--------------------------------------------------------------------------------

 
 
M/I HOMES OF INDIANA, L.P., an Indiana limited
partnership
By M/I Homes First Indiana LLC, its sole general partner




By:                                                                            
Name:           Phillip G. Creek
Title:     Executive Vice President and Chief Financial
                      Officer





M/I HOMES FIRST INDIANA LLC, an Indiana limited
 liability company




By:                                                                            
Name:           Phillip G. Creek
Title:     Executive Vice President and Chief Financial
              Officer



M/I HOMES SECOND INDIANA LLC, an Indiana
limited liability company
By:  M/I Homes, Inc., its sole member




By:                                                                            
Name:           Phillip G. Creek
Title:     Executive Vice President and Chief Financial
              Officer





TRANSOHIO RESIDENTIAL TITLE AGENCY, LTD.,
an Ohio limited liability company
By:  M/I Homes, Inc., its sole member




By:                                                                            
Name:           Phillip G. Creek
Title:     Executive Vice President and Chief Financial
              Officer


 
 
5 
 

--------------------------------------------------------------------------------

 


M/I-MAJESTIC OAKS GP, LLC, a Florida limited
liability company
By:  M/I Homes of Tampa, LLC, its sole member


By:                                                                            
Name:           Phillip G. Creek
Title:     Executive Vice President and Chief Financial
              Officer





M/I HOMES OF CHICAGO, LLC, a Delaware limited
 liability company




By:                                                                            
Name:           Phillip G. Creek
Title:     Executive Vice President and Chief Financial
              Officer

 

 
M/I TITLE AGENCY LTD., a Ohio limited liability
company




By:                                                                            
Name:           Phillip G. Creek
Title:     Executive Vice Preseident and Chief Financial
              Officer






 




 
6 
 

--------------------------------------------------------------------------------

 
Annex 1 to
Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ______________, 20___, made by
_________________________(the “Additional Grantor”), in favor of PNC Bank,
National Association, as Collateral Agent (in such capacity, the “Collateral
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
 
W I T N E S S E T H :
 
WHEREAS, M/I Homes, Inc., (the “Borrower”), the Lenders and the JPMorgan Chas
Bank, N.A. as Agent have entered into a Second Amended and Restated Credit
Agreement, dated as of October 6, 2006 (as amended by a First Amendment to
Second Amended and Restated Credit Agreement dated as of August 28, 2007, by a
Second Amendment to Second Amended and Restated Credit Agreement dated as of
March 27, 2008, by a Third Amendment to Second Amended and Restated Credit
Agreement dated as of January 15, 2009 and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, in connection with the Third Amendment to Second Amended and Restated
Credit Agreement dated as of January 15, 2009, Borrower and certain of its
Subsidiaries (other than the Additional Grantor) have entered into the
Collateral Agreement, dated as of January 15, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”) in favor of
Collateral Agent for the ratable benefit of the Secured Parties;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Collateral Agreement.  By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.14 of the Collateral
Agreement, hereby becomes a party to the Collateral Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Collateral Agreement.  The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 3 of the Collateral Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.
 
2.           Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
Annex - 1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL GRANTOR]
 


 
By:                                                                    
 
Name:                      
 
Title:                         
 
 
 
 
   


Annex - 2
 
 
 

--------------------------------------------------------------------------------

 
Annex 1-A to
 
Assumption Agreement
 
 
Supplement to Schedule 1
 


 
Supplement to Schedule 2
 


 
Supplement to Schedule 3
 


Annex - 3
 
 

--------------------------------------------------------------------------------

 


Schedule 1
 
NOTICE ADDRESS OF GRANTORS
 


 
GRANTOR
ADDRESS
M/I Homes, Inc.
3 Easton Oval, Suite 500, Columbus, Ohio 43219
Northeast Office Venture, Limited Liability Company
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes Service, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
MHO, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
MHO Holdings, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Properties LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Florida, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Orlando, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Tampa, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of
West Palm Beach, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
K-TAMPA, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of DC, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Charlotte, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Raleigh, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
The Fields At Perry Hall, L.L.C.
3 Easton Oval, Suite 500, Columbus, Ohio 43219
Wilson Farm, L.L.C.
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Central Ohio, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Cincinnati, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Indiana, L.P.
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes First Indiana LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes Second Indiana LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
TransOhio Residential Title Agency Ltd.
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I-Majestic Oaks GP, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Chicago, LLC
3 Easton Oval, Suite 500, Columbus, Ohio 43219



S- 1
 
 

--------------------------------------------------------------------------------

 


Schedule 2
 
FILINGS AND OTHER ACTIONS
 
1.           With respect to each Loan Party organized under the laws of a State
or the District of Columbia, the filing of a Uniform Commercial Code Financing
Statement that reasonably identifies with Collateral with the office designated
for central filing in such jurisdiction.
 
2.           With respect to the Cash Account, the bank or securities
intermediary maintaining such account the authentication of a record by which
such bank or securities intermediary agrees to comply with instructions
originated by the Collateral Agent without further consent of the relevant
Grantor.
 
3.           With respect to Copyrights, Patents and Trademarks in which any
Grantor has an interest that is of record with the United States Copyright
Office or United States Patent and Trademark Office, as applicable, the
recordation with such office of a security agreement identifying such interest
and the delivery of a related power of attorney authorizing the Collateral Agent
to exercise remedies in respect thereof.
 


 


S-2
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3
 
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 
GRANTOR
JURISDICTION OF ORGANIZATION
LOCATION OF CHIEF EXECUTIVE OFFICE
M/I Homes, Inc.
Ohio
3 Easton Oval, Suite 500, Columbus, Ohio 43219
Northeast Office Venture, Limited Liability Company
Delaware
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes Service, LLC
Ohio
3 Easton Oval, Suite 500, Columbus, Ohio 43219
MHO, LLC
Florida
4343 Anchor Plaza Parkway Suite 200
Tampa, FL  33634-6329
MHO Holdings, LLC
Florida
4343 Anchor Plaza Parkway Suite 200
Tampa, FL  33634-6329
M/I Properties LLC
Ohio
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Florida, LLC
Florida
4343 Anchor Plaza Parkway Suite 200
Tampa, FL  33634-6329
M/I Homes of Orlando, LLC
Florida
300 Colonial Center Parkway Suite 200, Lake Mary, FL  32746
M/I Homes of Tampa, LLC
Florida
4343 Anchor Plaza Parkway Suite 200
Tampa, FL 33634-6329
M/I Homes of
West Palm Beach, LLC
Florida
4343 Anchor Plaza Parkway Suite 200
Tampa, FL  33634-6329
K-TAMPA, LLC
Florida
4343 Anchor Plaza Parkway Suite 200
Tampa, FL  33634-6329
M/I Homes of DC, LLC
Delaware
21355 Ridgetop Circle Suite 220 Sterling, VA 20166-6503
M/I Homes of Charlotte, LLC
Delaware
9335 Harris Corners Parkway, Suite 100  Charlotte, NC 28269
M/I Homes of Raleigh, LLC
Delaware
1511 Sunday Drive Suite 100 Raleigh, NC  27607
The Fields At Perry Hall, L.L.C.
Maryland
21355 Ridgetop Circle Suite 220 Sterling, VA 20166-6503
Wilson Farm, L.L.C.
Maryland
21355 Ridgetop Circle Suite 220 Sterling, VA 20166-6503
M/I Homes of Central Ohio, LLC
Ohio
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I Homes of Cincinnati, LLC
Ohio
6279 Tri-Ridge Boulevard,
Suite 110
Loveland, OH 45140
M/I Homes of Indiana, L.P.
Indiana
8500 Keystone Crossing Ste. 190 Indianapolis, IN  46240
M/I Homes First Indiana LLC
Indiana
8500 Keystone Crossing Ste. 190 Indianapolis, IN  46240
M/I Homes Second Indiana LLC
Indiana
8500 Keystone Crossing Ste. 190 Indianapolis, IN  46240
TransOhio Residential Title Agency Ltd.
Ohio
3 Easton Oval, Suite 500, Columbus, Ohio 43219
M/I-Majestic Oaks GP, LLC
Florida
4343 Anchor Plaza Parkway Suite 200
Tampa, FL  33634-6329
M/I Homes of Chicago, LLC
Delaware
East West Corporate Center
Suite 160
1751 West Diehl Road
Naperville, IL 60563

 
S-3

--------------------------------------------------------------------------------

 
Schedule 4
 
PERMITTED INVESTMENTS
 
(a)           cash
 
(b)           marketable direct obligations of the United States of America or
any agency thereof backed by the full faith and credit of the United States of
America;
 
(c)           certificates of deposit, demand deposits, time deposits or
repurchase agreements issued by any bank, other than a Defaulting Lender, with a
capital and surplus of at least $25,000,000 organized under the laws of the
United States of America or any state thereof;
 
(d)           state or municipal securities with a rating of A-1 or better (or
equivalent) by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto or Moody’s Investors Service, Inc. and
any successor thereto or F-1 by Fitch Ratings; and
 
(e)           money market funds holding assets primarily of the type described
in clauses (a) through (d) above;
 
provided that investments of the type described in clauses (b) through (d) above
shall have a maturity of less than 180 days from the date of purchase.
 


 


 


S-4
 
 

--------------------------------------------------------------------------------

 


Schedule 5
 
CASH ACCOUNT
 


 
PNC Bank, National Association Account Number 4006908659
 


 
 
 
 
 
 
S-5
 

--------------------------------------------------------------------------------




 